                                 Courtroom Minute Entry
Room: Judge Tinsley Charleston         Case No.: 2:18-mc-00048    Type: Status/Scheduling Conference
Caption: National Union Fire Insurance Co v. Southern Coal Corp   Judge: Judge Tinsley

Started: 10/9/2019 11:01:01 AM
Ends:    10/9/2019 11:19:18 AM        Length: 00:18:18

       Judge Dwane L. Tinsley
       Courtroom Deputy: Dawna Goodson
       Court Reporter: CourtSmart

11:02:30 AM    STATUS CONFERENCE / SCHEDULING HEARING
11:02:46 AM    Case called and noted appearances of counsel
